   8:20-cr-00288-BCB-MDN Doc # 38 Filed: 07/26/21 Page 1 of 1 - Page ID # 99




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                    8:20-CR-288

        vs.                                             ADOPTION OF MAGISTRATE
                                                          JUDGE’S FINDINGS AND
CARDELL CONNER,                                      RECOMMENDATION AND ORDER ON
                                                              GUILTY PLEA
                       Defendant.


       This matter is before the Court on the Magistrate Judge’s Findings and Recommendation

and Order on Guilty Plea (Filing 31) recommending that the Court accept Defendant’s plea of

guilty. There are no objections to the findings and recommendation. Pursuant to 28 U.S.C. §

636(b)(1)(C) and NECrimR 11.2(d), the Court has conducted a de novo review of the record and

adopts the Findings and Recommendation of the Magistrate Judge.

IT IS ORDERED:

   1. The Magistrate Judge’s Findings and Recommendation and Order on Guilty Plea (Filing
      31) is adopted;

   2. The defendant is found guilty. The plea is accepted. The Court finds that the plea of guilty
      is knowing, intelligent, and voluntary, and that a factual basis exists for the plea;

   3. The Court defers acceptance of any plea agreement until it has reviewed the presentence
      report, pursuant to Fed. R. Crim. P. 11(c)(3); and

   4. This case shall proceed to sentencing.

Dated this 26th day of July, 2021.

                                                    BY THE COURT:


                                                    _________________________
                                                    Brian C. Buescher
                                                    United States District Judge
